Citation Nr: 0732290	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-35 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to February 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In July 2007 the veteran appeared 
at the RO and testified in a video conference hearing before 
the undersigned Veterans Law Judge sitting in Washington, DC.  
A copy of the transcript is in the record.

The issues of service connection for bilateral hearing loss 
and tinnitus are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.   

The duty to assist a claimant includes obtaining an 
examination and medical opinion when necessary to make an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court discussed the steps to be taken in 
determining whether a VA examination is necessary prior to 
final adjudication of a claim.  According to McLendon, in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualified, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§5103A(d)(2), 38 C.F.R. §3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
an indication that the claimant's disability or symptoms 
"may be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83.  

In this case, as to evidence of current bilateral hearing 
loss and tinnitus, there are VA and private audiological 
examinations of July 2005, April 2006 and January 2007 along 
with the veteran's testimony at his July 2007 video 
conference hearing that he has hearing loss and tinnitus.

As to evidence of an event, injury or disease occurring in 
service, or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant is 
qualified, the Board finds the veteran's video conference 
hearing testimony credible that he was exposed to noise while 
serving as an interior communications specialist aboard Navy 
ships, including the USS Forrestal 
( CVA-59) when the ship caught on fire and there were 
explosions, which the Board notes was in July 1967.  The 
veteran's service medical records indicate that he was 
treated for other ailments aboard the Forrestal in April 1967 
and August 1967, thereby corroborating his testimony.  The 
veteran testified that he also was exposed to acoustic trauma 
while serving on Navy ships while working in the engine and 
boiler rooms, on the flight deck during operations and sonic 
booms, and during times when the ships' guns were firing.  
Sometimes he wore ear protection and sometimes he did not, 
particularly if it were an emergency situation.  

As to an indication that the veteran's bilateral hearing loss 
and tinnitus may be associated with his service, the veteran 
testified at the video conference hearing that he began to 
hear a hissing in his ears while in service, but he did not 
report it at service separation, nor after separation, 
because it seemed insignificant compared to the losses that 
others suffered in the aftermath of the USS Forrestal's fire.  

In this case, the Board finds there is insufficient competent 
medical evidence on file to make a decision on the claim.  An 
April 2006 VA examination report contained evidence of 
bilateral hearing loss and tinnitus, but did not provide an 
opinion on whether these disabilities were related to 
service.  The examiner reported the veteran's occupation as 
an electrician working on air condition and refrigeration in 
which he used hearing protection at times, and reported the 
veteran's recreational activity as shooting. The examiner was 
unsure as to the etiology of the veteran's bilateral hearing 
loss and tinnitus and reported that they were less likely as 
not, "less than 50/50 probability caused by or a result of 
acoustic trauma in the service."  The examiner also reported 
that "contributions to his tinnitus and current hearing 
threshold levels by occupational, recreational noise exposure 
or aging could not be determined."  Without a measure of 
what, if any, percentage of the veteran's bilateral hearing 
loss and tinnitus are attributable to his in-service acoustic 
trauma, it is not possible to make a decision on service 
connection.  The Board needs a competent medical examination 
that sorts out the contributing factors of in-service trauma, 
occupational and recreational noise exposure and aging.

Moreover, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA's 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) applies to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was not provided with notice of the type of 
evidence necessary to establish an initial disability rating 
and an effective date, if service connection is granted on 
appeal, and it is unclear whether VA has requested "that the 
claimant provide any evidence in the claimant's possession 
that pertains to [his] claim." 38 C.F.R. § 3.159(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159 (2007).  In particular, VA 
must send the veteran a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish an effective date and 
disability rating, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  The AOJ should schedule the veteran 
for a VA audiological and ear, nose and 
throat (ENT) examinations, by appropriate 
specialist(s), to determine the nature 
and etiology of the veteran's claimed 
bilateral hearing loss and tinnitus.  All 
necessary testing, including audiometric 
tests, should be performed.  The examiner 
should be provided the full and accurate 
relevant history of the appellant's 
bilateral hearing loss and tinnitus, 
service medical and personnel records, 
and the VA examiner should be advised 
that in-service acoustic trauma has been 
established.  

For any diagnosed current bilateral 
hearing loss and tinnitus, the examiner 
should offer an opinion as to whether the 
current bilateral hearing loss and 
tinnitus are at least as likely as not 
(50 percent or greater probability) 
related to (caused or aggravated by) the 
in-service acoustic trauma.  A complete 
rationale should be provided for any 
opinion given.  If the requested medical 
opinion cannot be given, the examiner(s) 
should state the reason why.

3.  Following completion of the above 
development, the AOJ should readjudicate 
the claim for service connection for 
bilateral hearing loss and tinnitus.  If 
service connection is not granted, an 
appropriate supplemental statement of the 
case should be issued.  The veteran and 
his representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board.

The purpose of this remand is to fulfill VA's duty to assist 
in further developing the veteran's claim by obtaining a VA 
medical examination and medical nexus opinion.  The veteran 
is advised that failure to cooperate by not reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



